Citation Nr: 1430052	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  04-41 155	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for service-connected left knee patellofemoral syndrome.

2. Entitlement to a total rating based on unemployability (TDIU) due to service-connected left knee disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to December 6, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, served on active duty from August 1985 to April 1989. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2003 rating decision in which the RO denied the Veteran's claim of entitlement to an increased rating for service-connected left knee patellofemoral syndrome (hereinafter "left knee disability") and service-connected status post open reduction internal fixation of the right elbow (hereinafter "right elbow disability.").

In May 2004, the Veteran filed a notice of disagreement (NOD), after which a statement of the case (SOC) was issued in September 2004.  In September 2004, the RO increased the rating for the service-connected right elbow disability to 10 percent, effective March 2003.  The RO also changed the diagnostic code under which the Veteran's service-connected left knee disability is rated to Diagnostic Code 5260-5257, but continued the 10 percent rating assigned thereto. 

In November 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), on which he requested a Board hearing. In June 2005, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of the hearing is associated with the claims file. 

In May 2006, the Board remanded the claims on appeal for further development, including scheduling the Veteran for a VA examination.  After accomplishing further action, the RO issued supplemental SOCs (SSOCs) in February and April 2009, reflected the continued denial of the claims.  

In November 2009, the Board again remanded the claim for the Veteran to be scheduled for a Board hearing at the RO, as the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  As such, the Veteran was given the opportunity to request an additional hearing and, in March 2010, he testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In August 2010, the Board remanded the increased rating claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a December 2011 SSOC)) and returned the matters on appeal to the Board for further consideration.

In April 2012, the Board remanded the claims for increased ratings for the left knee and right elbow disabilities for the issuance of an SSOC, as the December 2011 SSOC did not address those issues.  In September 2012, the RO issued the requested SSOC, and subsequently returned the increased rating claims to the Board for further appellate consideration.

In January 2013, the Board denied the increased rating claims for the left knee and right elbow disabilities.  The Veteran appealed the portion of the January 2013 decision in which the Board denied the left knee increased rating claim to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted the joint motion for remand filed by representatives for both parties, vacating the part of the Board's decision which denied the left knee increased rating claim, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board's decision on the claim higher rating for left knee patellefemoral syndrome is set forth below.  The matter of the Veteran's entitlement to a TDIU due to left knee disabilities, to include on an extra-schedular basis-which, as explained in more detail below is reasonably raised by the record-is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the March 2003 claim for increase, the Veteran has experienced no more than slight subluxation and lateral instability in the left knee with occasional flare-ups.

3..  There is x-ray evidence of early degenerative joint disease in the Veteran's left knee; although he has had normal extension to zero degrees, and flexion limited to no less than 100 degrees, including with pain, beginning November 3, 2005, the Veteran has complained of painful motion in the left knee.  

3.  The schedular criteria are adequate to rate the Veteran's left knee instability and arthritis with painful motion at all points pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for instability resulting from left knee patellofemoral syndrome are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5257 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate, 10 percent rating for left knee arthritis, with limited, painful motion, from November 3, 2005, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a,  Diagnostic Codes 5003, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in an April 2003 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The July 2003 RO rating decision reflects the initial adjudication of the claims after issuance of the April 2003 letter. 

Post rating, June 2006 and August 2010 letters provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the June 2006 and August 2010 letters, and opportunity for the Veteran to respond, the April 2009, December 2011, and September 2012 SSOCs reflect readjudication of the claims.  The Board also notes that the Veteran was provided with the rating criteria used to evaluate his service-connected disabilities in the February 2009 SOC.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notices.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations conducted in May 2003, July 2004, April 2010, and September 2010.  The evidentiary record also includes VA treatment records dated from 1994 to 2010 (to include records dated from 2009 to 2012 that appear in the electronic Virtual VA file which have also been considered by the RO).  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, along with various statements provided by him and his representative.  The Board finds that no additional RO action to further develop the record in connection with the claim herein decided, prior to appellate consideration, is required.  

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2010 hearing, the undersigned Veterans Law Judge identified the issues then on appeal.  Specific to the remaining claim, information was solicited regarding the severity of the Veteran's service-connected left knee disability and his treatment.  Therefore, not only was the issue on appeal "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not specifically suggest the submission of specific evidence, discussion during the hearing revealed the need for further development, as directed in the subsequent August 2010 remand.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the claim being decided on appeal.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , and that the hearing was legally sufficient.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran has been assigned a 10 percent  rating for left knee disability (identified as patellofemoral syndrome) under Diagnostic Code 5257.  Under that code, recurrent subluxation or lateral instability of the knee is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe. 

As discussed in more detail, below, given the evidence of degenerative changes/arthritis in the left knee and associated complaints, the Board also has considered the diagnostic criteria for evaluating knee arthritis on the basis of limitation of motion. 

Diagnostic Code 5003 provides that the evaluation of arthritis established by x-ray findings should be based on limitation of motion of the specific joint or joints involved.  Limitation of motion of the knee is evaluated pursuant to Diagnostic Codes 5260 (for flexion) and 5261 (for extension).  However, Diagnostic Code 5003 also provides that where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Further, where a veteran has arthritis and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, supra; Id.  In this context, the Court has also held that, when read together, DC 5003 and 38 C.F.R. § 4.59 reflect that painful motion of a major joint caused by degenerative arthritis is deemed limited motion, even though no actual limitation of motion is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488.  

Review of the record reveals that the Veteran's service-connected left knee disability is manifested by subjective complaints of giving way and other symptoms, such as swelling, numbness, and pain, which occur with driving, sitting, or standing for any period of time.  See statements from the Veteran dated May 2004 and October 2012; see also VA outpatient treatment records.  In this regard, the preponderance of the evidence shows that the Veteran has consistently reported experiencing frequent giving way in his left knee, although he has consistently denied experiencing locking or episodes of dislocation or recurrent subluxation in his left knee joint.  See VA treatment records dated July 2003 and November 2005; see also VA examination reports dated May 2003, June 2006, April 2010, and September 2010. 

In May 2003, the Veteran underwent VA examination.  The Veteran reported experiencing instability, weakness, stiffness, fatigability, and lack of endurance in his left knee, but he denied having any locking, dislocation, or subluxation.  The VA examiner noted that the Veteran was using a cane but that he denied having any flare-ups, as he reported that his pain was constant. 

On examination, there was no evidence of ankylosis, effusion, instability, weakness, or guarding in the left knee joint, although there was slight tenderness in the knee.  The Veteran's collateral and cruciate ligaments were intact and McMurray's test was negative.  The Veteran was able to demonstrate left knee motion from zero to 140 degrees, and repetitive movement did not reveal evidence of any additional limitation due to pain, fatigue, weakness, or lack of endurance.  The VA examiner noted that there were several, small, almost invisible arthroscopy scars on the left knee.  X-rays revealed mild degenerative changes in the bilateral knees. 

A July 2003 VA treatment record shows that the Veteran was able to demonstrate full range of motion without pain.  There was no evidence of effusion, atrophy, crepitus, or instability or pain with varus and valgus stress.  Lachman's test and drawers test were also negative.  However, there was tenderness in the medial patellofemoral joint and the Veteran was noted to walk with a mild limp. 

In a May 2004 written statement, the Veteran contended that the May 2003 VA examiner incorrectly reported that he does not have any flare-ups in the left knee joint.  Instead, the Veteran reported that his left knee is constantly flaring up with swelling, numbness, and extreme pain, which results in his knee giving out. 

A November 2005 VA treatment record reflects that the Veteran had a marked limp, with global tenderness and full range of motion, albeit with pain.  There was no objective evidence of instability, as Lachman's and drawers test were negative, but there was pain with varus and valgus stress.  In September 2006, there was tenderness to palpation but the Veteran demonstrated full range of motion. 

On VA examination in June 2006, the Veteran reported having flare-ups of pain on a weekly basis where his pain would increase to 9 out of 10.  He stated that the functional impairment caused by his knee disability was an ability to stand for more than one hour but not more than three hours or walk for more than a few yards.  On examination, the Veteran walked with an antalgic gait.  There was evidence of tenderness, weakness, guarding of movement, subpatellar tenderness, and infrapatellar swelling, but there was no evidence of crepitus, grinding, instability, or meniscus abnormality.  The Veteran was able to demonstrate extension to zero degrees, without any evidence of pain or additional limitation of movement with repetition.  He was also able to demonstrate flexion to 120 degrees, with pain beginning at 100 degrees and the Veteran's movement additionally limited to 100 degrees with repetition.  X-rays of the left knee revealed early degenerative joint disease.  

A May 2009 VA treatment record reflects that the Veteran's left knee was well-aligned, with no ligamentous dysfunction or prepatellar tenderness.  There was also no neurologic deficit, but there was slight medial joint line tenderness. 

During the March 2010 Board hearing, the Veteran testified that his left knee gives out with any amount of walking, which occurs about four to five times a day.  He also testified that he experiences looseness in his left knee, pain, and weakness. 

On VA examination in April 2010, the Veteran reported that, due to the left knee, he was unable to stand for more than a few minutes or walk more than a few yards.  However, there was no objective clinical evidence provided with respect to the left knee at that examination. 

On September 2010 VA examination, the Veteran was noted to use a left knee brace with metal and rollers, as well as a rolling walker.  The VA examiner noted that the Veteran did not have a history of recent hospitalization or surgery.  The Veteran again reported experiencing giving way and he also reported having flare-ups on a weekly basis, which he reported resulted in an impairment due to pain and an additional 20 percent loss in flexion.  On examination, the Veteran had an antalgic gait.  There was evidence of tenderness, including in the medial joint, weakness, guarding of movement, crepitus, and grinding, but there was no evidence of instability, dislocation, or effusion.  The Veteran was able to demonstrate movement from zero to 110 degrees, with complaints of pain, including after repetition, but there was no evidence of additional limitation after repetition.  The VA examiner noted that there were three scope scars on the left knee that were non-tender on examination. 

In an October 2012 written statement, the Veteran reported having pain with prolonged standing and walking, with difficulty kenneling and squatting.  Outpatient VA treatment records show continued complaints of giving way, instability and pain; however, objective examination has continued to reveal full range of motion in the left knee, with no evidence of cruciate ligament dysfunction or collateral ligament laxity.  See VA treatment records dated January 2011 and August 2012. 

Considering the pertinent evidence in light of the applicable legal authority, the Board finds that a rating higher than 10 percent is not warranted for the Veteran's left knee instability at any point pertinent to the current claim for increase, but that the evidence does support the award of a separate, 10 percent rating for arthritis with painful, albeit noncompensable, limitation of motion.

With regard to instability, the evidence has demonstrated no more than overall slight instability.  In this regard, the evidence shows that the Veteran has consistently reported experiencing giving way in his left knee joint and that he has worn a left knee brace throughout the appeal.  However, he has consistently denied having any instability, episodes of dislocation, or recurrent subluxation.  The Board also finds probative that, despite the lay assertions of the left knee giving way, and the evidence showing the Veteran wears a brace on his left knee, there is no objective, medical evidence of instability of record.  Indeed, the preponderance of the medical evidence reflects that the Veteran's left knee has been stable, with no objective evidence of instability.  In this regard, the evidence has consistently shown normal objective testing of the Veteran's left knee ligaments, with no evidence of instability to varus or valgus stress.  The Board notes that the Veteran occasionally reported having pain to varus and valgus stress; however, the evidence does not reflect that the Veteran's pain resulted in instability or other symptoms that more nearly approximate moderate or severe instability.  See VA examination reports dated in May 2003, June 2006, April 2010, and September 2010; see also VA treatment records dated July 2003 and November 2005. 

Based on the foregoing, the Board finds that, pertinent to the current claim, the Veteran's left knee has demonstrated no more than slight subluxation or lateral instability, consistent with the currently assigned 10 percent rating.  A rating higher than 10 percent is not warranted under DC 5257 because there is no objective evidence of instability in the left knee joint and the evidence, as a whole, does not reflect left knee instability or subluxation that more nearly approximates a moderate or severe disability. 

Further, as for the Veteran's arthritis in the knee, the Board finds that no more than a 10 percent rating is assignable based upon limitation of motion.  Specifically, with regard to Diagnostic Codes 5260 and 5261, the evidence shows that the Veteran has consistently demonstrated normal extension throughout the appeal and that his flexion is limited to no more than 110 degrees.  Such results are noncompensable under DCs 5260 and 561.  See VA examination reports; VA treatment records.  However, a In making this determination, the Board notes that the Veteran has reported occasional flare-ups that result in pain and decreased motion.  However, there is simply no lay or medical indication that his pain has been so disabling to result in flexion limited to at least 45 degrees, or extension limited to 10 degrees-required for the minimum, 10 percent rating is assigned under Diagnostic Codes 5260 or 5261, respectively.  Indeed, the Board notes that the evidence shows that, even when considering pain, the Veteran has been able to demonstrate normal extension to zero degrees and flexion limited to no less than 100 degrees.  See April 2010 VA examination.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis assignment of a compensable rating under Diagnostic Code 5260 or 5261. 

As noted above, however, the Veteran may be entitled to at least the minimum compensable rating for the joint if he has arthritis and complains of pain on motion.  See 38 C.F.R. § 4.59; Lichtenfels, supra; Burton, supra.  In this case, x-rays taken in conjunction with the May 2003 VA examination revealed mild degenerative changes, and x-rays taken in conjunction with the June 2006 VA examination also revealed early degenerative joint disease, both of which are consistent with a finding of left knee arthritis.  See also November 2005 left knee x-ray.  The evidence also shows the Veteran has demonstrated limited, painful motion during the appeal.  The first time he was shown to complain of or demonstrate painful motion was at a VA outpatient clinic in November 2005, with similar complaints lodged at the June 2006 and September 2010 VA examinations.  

Considering this evidence in light of 38 C.F.R. § 4.59, Lichtenfels, supra, and Burton, supra, and, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the record presents a basis for assignment of a separate 10 percent rating under Diagnostic Code 5003 for arthritis with limited, painful motion, since November 3, 2005, the first date on which the Veteran complained of painful motion associated with arthritis.  

The Board's assignment of a separate, 10 percent rating for left knee arthritis is consistent with the VA General Counsel's holding that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998); see also 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In this case, the Board finds that the assignment of separate, compensable ratings for the left knee under Diagnostic Code 5257 (for knee impairment with slight instability) and Diagnostic Codes 5003 (for arthritis with noncompensable, but painful, motion here) does not constitute impermissible pyramiding as the symptomology is not duplicative or overlapping.   

The Board finds that no other diagnostic code provides a basis for any higher or additional rating for left knee disability.  As there is no evidence of ankylosis, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the knee under Diagnostic Code 5256, 5258, 5259, 5262, or 5263, respectively, is not warranted.  The left knee also is not shown to involve any other factor(s) that warrant consideration of any other provision(s) of VA's rating schedule. 

The Board has considered whether the Veteran may be assigned a separate, compensable rating for surgical scars on his left knee.  In this regard, the evidence shows that the Veteran has several arthroscopy scars on his left knee; however, there is no clinical evidence of tenderness or pain associated with the scar on examination, and there is no evidence or allegation of any symptomatology associated with the scars, or indication that the scars result in any limited function.  See 38 C.F.R. § 4.118, DC 7803 to 7805 (2013). 

In evaluating the left knee, the Board has considered the Veteran's own assertions, and those of his representative, advanced in written statements in support of this claim.  However, the Board finds that the lay assertions made in support of his claim for higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals need to evaluate the Veteran's left knee.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As indicated above, the persuasive evidence indicates that the Veteran's service-connected left knee disability is more consistent with the separate 10 percent ratings currently assigned.

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point during the appeal period, has either arthritis or instability in the left knee reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (2013). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected left knee instability and arthritis at all times pertinent to this appeal.  For each disability, the rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate any left knee disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that, there is no basis for staged rating of any for left knee disability herein discussed, pursuant to Hart, and that any ratings higher, or earlier, than those herein indicated must be denied.  The Board has favorably applied the benefit-of-the-doubt doctrine in determining that a separate, 10 percent rating for arthritis resulting in limited, painful motion is warranted from November 3, 2005, but otherwise finds that the preponderance of the evidence is against assignment of any higher rating for the left knee arthritis or the left knee instability resulting from patellofemoral syndrome at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating higher than 10 percent for service-connected left knee instability resulting from patellofemoral syndrome is denied.

A separate, 10 percent rating for left knee arthritis, with limited motion due to pain, is granted, effective November 3, 2005, subject to the pertinent legal authority governing the payment of compensation.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Review of the record shows that, in a December 2011 rating decision, the AOJ granted TDIU, effective December 5, 2006, the first date upon which the Veteran he met the criteria for a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2013).  Nevertheless, the Board finds that, in connection with the claim for increased rating for the left knee, the matter of the Veterans' entitlement to a TDIU due to such disability was reasonably raised by the evidence dated prior to December 5, 2006.  

During the July 2004 VA examination, the Veteran reported that, he worked as a truck driver after service but stopped working in 1995 due to knee pain.  Given this evidence, the Board finds that the Veteran's entitlement to TDIU due to left knee impairment, prior to December 5, 2006, has been raised in the context of the Veteran's claim for a higher rating.  See Rice, 22 Vet. App. at 447.   However, as the AOJ has not specifically this matter, to avoid any prejudice to the Veteran, a remand for AOJ consideration of this matter, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (the Board must consider whether a claimant will be prejudiced by addressing a question that has not been addressed by the AOJ).

On remand, the AOJ should give the Veteran an opportunity to file a formal claim for a TDIU due to service-connected left knee disability.  

The AOJ should also give the Veteran an opportunity to provide information and/or evidence pertinent to the matter remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected left knee disability for the period prior to December 5, 2006.  

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the TDIU claim that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After all records and/or responses received from each contacted entity have been associated with the claims file and after accomplishing any notification and/or development deemed warranted, adjudicate the matter of the Veteran's entitlement to a TDIU due to left knee disability, to include on extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to December 5, 2006.  Adjudicate this claim in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal is denied, furnish to the Veteran an appropriate supplemental SOC that includes citation to and discussion of the provisions of 38 C.F.R. § 4.16(b), along with clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


